Citation Nr: 1027465	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-00 157A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for bilateral pes planus, 
for purposes of accrued benefits.

3.  Entitlement to service connection for a spinal disorder, 
claimed as damaged discs at C5, C6, and C7 with upper thoracic 
curve (back disability), for purposes of accrued benefits.

4.  Entitlement to service connection for seborrheic dermatitis, 
to include as due to Agent Orange exposure, for purposes of 
accrued benefits.

5.  Entitlement to service connection for a left knee disorder, 
for purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 and 
from October 1963 to October 1967, including service in the 
Republic of Vietnam.  He died in April 2002.  

This case was remanded in April 2007 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO) for additional 
development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records reveal chondromalacia of 
the left patella and skin complaints, including a rash between 
his legs and an ulcerated penile lesion.  Pes planus was noted on 
entrance examination for his second period of service in October 
1963.  There is medical evidence on file of post-service left 
knee disability, skin disorder, and pes planus.  However, there 
is no nexus opinion on file on whether these disabilities were 
causally related to service.  Although there is no service 
notation of a back disability, other than a scar of the back, of 
record  is a September 1999 report from a private chiropractor 
that the Veteran had a back disorder due to service.  However, 
this opinion appears to be based on the Veteran's subjective 
history rather than a review of the pertinent medical evidence.  

With respect to the issue of service connection for PTSD, the 
November 2009 supplemental statement of the case (SSOC) 
mistakenly notes that the Veteran was in Vietnam from March 8 to 
June 16, 1965.  In fact, the Veteran's personnel records indicate 
that he was in the Republic of Vietnam from March 1965 to March 
1967.  Additionally, although this SSOC reports that there is no 
diagnosis of PTSD on file, there is a diagnosis of PTSD in VA 
treatment records dated in January 2002.  In response to the 
Board's April 2007 remand, the RO sent the appellant a letter in 
May 2007 in which she was requested to fill out and return VA 
Form 21-4142, Authorization and Consent to Release Information, 
in order to obtain evidence from C. B. Hammack, a clinical 
psychologist, who appears to have treated the Veteran for 
psychiatric problems.  This VA form was not returned.

There is also a question of whether the Veteran was entitled to 
receive the Combat Action Ribbon (CAR), which was not created 
until after the Veteran was discharged from service, were he to 
have requested it during his lifetime.  A June 2007 reply from 
Navy Personnel Command (NPC) indicates that the Veteran was 
eligible to receive the CAR for service with I Company, 3rd 
Battalion, 9th Marines from "8/7/67 - 10-13-64 & 3/8/65-
6/17/65" as an automatic rifleman.  However, it was pointed out 
by the RO that the noted service dates are confusing and that the 
CAR is not a unit or area award but rather is normally awarded to 
a participant in a bona fide ground or surface fire fight.  
Although another request for verification of the Veteran's 
eligibility to receive the CAR was to be sent, no further 
information from NPC is on file. 

Based on the above, the Board finds that additional development 
is needed prior to Board adjudication of the issues on appeal.  

Consequently, this case is REMANDED for the following actions:

1.  The AMC/RO will again attempt to determine 
whether the Veteran would have been entitled to 
a CAR were he to have requested such a 
decoration during his lifetime.  

2.  If it is determined that the Veteran 
would have been entitled to the CAR if he 
had requested it during his lifetime, 
which means that he would have a confirmed 
service stressor, the AMC/RO will arrange 
for the review of the Veteran's claims 
files by an appropriate health care 
provider to determine whether the Veteran 
had PTSD due to a confirmed service 
stressor.  The following considerations 
will govern the review and opinion:

a. The claims folder and a copy of 
this remand must be made available 
to the reviewer in conjunction with 
this evaluation.   The health care 
provider must acknowledge receipt 
and review of the claims files in 
any report generated as a result of 
this remand.  

b. The reviewer will indicate 
whether the criteria for a clinical 
diagnosis of PTSD are met.  A 
detailed rationale must be stated as 
to whether the Veteran's symptoms 
meet each one of the components of 
the diagnostic criteria 
corresponding to PTSD under the DSM-
IV.

c. Provided a diagnosis of PTSD is 
confirmed, the reviewer must then 
determine whether the Veteran had 
PTSD that is due to his verified in-
service stressor of participation in 
combat while in Vietnam, for which 
he was awarded the CAR.

d. If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

e. If the reviewer responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that needs to be obtained in order 
to render the opinion non-
speculative and to obtain such 
evidence.  

3.  The AMC/RO will also arrange for the review 
of the Veteran's claims files by an appropriate 
health care provider in order to provide an 
opinion on whether the Veteran had a back 
disorder, a left knee disorder, and/or pes 
planus that was either incurred in or aggravated 
by service.  The following considerations will 
govern the review and opinion:

a. The claims folder and a copy of 
this remand must be made available to 
the reviewer in conjunction with this 
evaluation.   The health care provider 
must acknowledge receipt and review of 
the claims files in any report 
generated as a result of this remand.  

b. After reviewing the claims files, 
the health care provider will provide 
an opinion on whether the Veteran had 
a left knee disability, a back 
disorder, and/or pes planus that was 
either incurred in or aggravated by 
service.  If the reviewer concludes 
that the Veteran's pes planus 
preexisted service, the reviewer will 
opine on whether it was increased in 
severity beyond normal progression due 
to service.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.  

c. If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

d. If the reviewer responds to the 
above inquiry that he or she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.

4.  The AMC/RO will arrange for the review 
of the Veteran's claims files by an 
appropriate health care provider in order 
to provide an opinion on whether the 
Veteran had a skin disorder due to service, 
to include exposure to herbicides.  The 
following considerations will govern the 
review and opinion:

a. The claims folder and a copy of 
this remand must be made available to 
the reviewer in conjunction with this 
evaluation.   The health care provider 
must acknowledge receipt and review of 
the claims files in any report 
generated as a result of this remand.  

b. After reviewing the claims files, 
the health care provider will provide 
an opinion on whether the Veteran's 
had a skin disorder that was either 
incurred in or aggravated by service, 
to include exposure to herbicides such 
as Agent Orange.  A complete rationale 
for all opinions must be provided.  
The report prepared must be typed.  

c. If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

d. If the reviewer responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there is 
evidence that needs to be obtained 
in order to render the opinion non-
speculative and to obtain such 
evidence.

5.  After the above has been completed, the 
AMC/RO should review the claims files and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the claims for service 
connection for PTSD, for bilateral pes 
planus, for a left knee disorder, for a 
back disability, and for a skin disorder, 
each claim of which is for the purpose of 
accrued benefits, based on all of the 
evidence of record.  If any of the benefits 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


The AMC/RO and the appellant are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC/RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


